Citation Nr: 1519619	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for thyroid cancer, status post total thyroidectomy due to exposure to herbicides, solvents and chemicals, and/ or ionizing radiation.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for cancerous nodules under sternum.

5.  Entitlement to service connection for metastatic cancer to the colon.

6.  Entitlement to service connection for metastatic bladder cancer.

7.  Entitlement to service connection for right eye cataract, secondary to service-connected diabetes mellitus type II with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1957 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010 the RO in Jackson, Mississippi, in pertinent part, denied service connection for asthma, thyroid cancer, hypertension, cancerous nodules under the sternum, metastatic colon cancer, and metastatic bladder cancer.  Jurisdiction was then transferred to the RO in Los Angeles, CA, which in a May 2014 decision, in pertinent part, denied service connection for right eye cataract.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a video conference hearing on his October 2014 VA Form 9 appealing the service connection claim for right eye cataract.  The Veteran's representative submitted a motion to remand in April 2015 requesting that a hearing be scheduled for all seven issues on appeal.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at his local VA Regional Office as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




